Citation Nr: 0410645	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  00-10 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to an initial compensable evaluation for residuals of 
a laceration to the dorsum of the right index finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from August 1946 to March 
1949.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic 
of the Philippines.  The Board notes that in March 2000 the 
veteran reported a change of address in California, and requested 
that his claims folder be relocated to the San Diego RO.  In 
February 2003, the Board remanded the veteran's claim to the RO in 
response to his request to testify at a Board hearing.  At that 
time the folder was temporarily transferred to the San Diego RO.  
In June 2003 the veteran withdrew his request for a Board hearing.  
As a result, the Board believes all due process requirements were 
met with regard to his hearing request.  Thereafter, it appears 
that the veteran's claim was returned to the Manila RO, rather 
than to the San Diego RO, as he requested.  The RO may wish to 
contact the veteran to clarify his request as to whether he wishes 
to have the Manila or San Diego RO handle his claim.  In September 
2003, the Board again remanded the veteran's claim to the RO in 
the interest of due process.

The Board notes that the April 1999 rating decision also denied 
the veteran's claim of entitlement to service connection for low 
back and right leg disorders.  In June 1999, the RO received the 
veteran's notice of disagreement as to these matters and, in 
September 1999, a statement of the case (SOC) was issued that 
addressed the claims.  The veteran's substantive appeal received 
in March 2000 did not address the matters of entitlement to 
service connection for low back and right leg disorders.  In fact, 
the veteran expressly indicated that he was only appealing the "0% 
scd rating for right index finger injury".  The Board considers 
the veteran's statement a written withdrawal of his appeal as to 
the matters of entitlement to service connection for low back and 
right leg disorders.  See 38 C.F.R. § 20.204(b) (2003) 
(Substantive Appeal may be withdrawn in writing at any time before 
the Board promulgates a decision.); see also 68 Fed. Reg. 13,233-
36 (March 19, 2003), effective April 18, 2003.  In the November 
2003 supplemental statement of the case (SSOC), the RO addressed 
the matter of whether the veteran had submitted a timely 
substantive appeal as to his claims for service connection, and 
concluded that he had not.  Therefore, the Board will confine its 
consideration to the issue as set forth on the first page of the 
present decision. 


FINDING OF FACT

The objective and competent medical evidence of record 
demonstrates that the veteran's service-connected residuals of a 
laceration to the dorsum of the right index finger are manifested 
by some hypopigmentation, and by no more than a small, well-healed 
scar on the dorsum of the right index finger, with no tenderness, 
tissue loss or limitation of function associated with the scar, 
but with complaints of pain on bending which raise a reasonable 
doubt as to some functional limitation.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the criteria for an initial 10 percent evaluation 
for residuals of a laceration to the dorsum of the right index 
finger have been met.  38 U.S.C.A. § 1155, 5100-5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7804, 
7805 (2003) (effective prior to Aug. 30, 2002; 67 Fed. Reg. 
49,590-599 (July 31, 2002) (codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2003)) (effective Aug. 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In an April 1999 rating decision, the RO granted service 
connection for residuals of a laceration to the dorsum of the 
right index finger and awarded a noncompensable disability 
evaluation under Diagnostic Code (DC) 7805.  The RO reached its 
determination, in large measure, upon review of service medical 
records which showed that, in June 1947, the veteran lacerated the 
dorsum of his right index finger.  Treatment involved suturing the 
laceration.  

In reaching its determination, the RO also considered the findings 
of a February 1999 examination conducted by K.S., M.D.  According 
to the examination report, the veteran's file was reviewed prior 
to examination.  The veteran, who was 69 years of age, reported 
several injuries in service including a laceration to his right 
index finger, since resolved.  He did not have any specific 
complaints regarding his right index finger.  On examination, it 
was noted that the veteran was right-handed and used his right 
hand for eating and combing his hair.  Flexion and extension of 
the fingers, elbows, and wrists was within normal limits.  Range 
of motion of the both index fingers was: distal interphalangeal 
(DIP) joint flexion from 0 to 90 degrees; proximal interphalangeal 
(PIP) joint flexion from 0 to 100 degrees; and metacarpal 
phalangeal (MCP) joint flexion from 0 to 90 degrees, with no pain.  
There was no joint affected by weakness, fatigue, or lack of 
endurance.  Dr. K.S. said the veteran had an insignificant scar on 
the dorsum of the right index finger.  An X-ray of the veteran's 
right hand revealed osteoarthritis with degenerative joint disease 
and evidence of old trauma involving the 5th middle phalanx.  
There was joint space narrowing at the first MCP joint region 
identified in the study.  The pertinent diagnosis was status post 
laceration of the dorsum of the right index finger, resolved.  It 
was noted that there was an incidental finding on X-ray of right 
hand osteoarthritis.  Dr. K.S. said that the veteran was able to 
grasp, push, pull, twist, probe, write, touch, and express without 
difficulty and was not limited in his activities of daily living 
by any of his claimed disorders.

In his March 2000 substantive appeal, the veteran stated that his 
service-connected right finger had very limited bending capacity 
and was very painful when he used the rest of his right hand for 
daily activities, including writing.  He said the disability had 
limited his right hand strength all of his adult life, and was 
painful in cold weather.  He maintained that his condition 
worsened with age and over-activity, in his work as a gardener, 
and that he was never able to use "it"(evidently his right hand or 
his finger) to its full potential since the injury in service.

In April 2002, the veteran underwent VA examination.  According to 
he examination report, he gave a history of lacerating his index 
finger at the MP joint in service, and said it was sutured.  It 
was noted that there was no history of splinting or cast 
application afterward.  The VA examiner commented that, from the 
history, it would probably imply that no tendons were lacerated.  
The veteran's main complaint was problems with his hands, 
especially the right one, with his ability to write, and with pain 
in the metacarpal phalangeal joint of the index finger and, at 
times, stiffness, especially in the morning.  It took time before 
his digits were limbered up.  On examination of the veteran's 
hands, there was prominence of the interphalangeal joints of the 
digits.  However, the scar on the metacarpal phalangeal joint of 
the right index finger was hardly visible.  The veteran had full 
range of movement of the digits, though these movements were 
executed very slowly.  His grip was grade-4 bilaterally; which 
appeared to be more as a result of voluntary activity than any 
inherent weakness of the muscles.  There were no sensory 
abnormalities, and the veteran had good radial pulses.  The VA 
examiner opined that the veteran appeared to have mild 
osteoarthritis of the interphalangeal joints of both hands, right 
worse than left.  X-rays of the veteran's hands showed early 
arthritis of both index and fifth fingers, bilaterally.

In May 2002, the veteran underwent a VA examination for scars.  
According to the examination report, the veteran said he was a 
kitchen helper in service and cut his right index finger with a 
knife, over the proximal joint.  He said sometimes the finger got 
numb.  On examination, the right index finger scar was noted to be 
small, about a 1-by-1-centimeter (cm.) scar.  There was nothing 
particularly abnormal about the scar.  There was some 
hypopigmentaton.  The veteran reported that there was some pain on 
bending, but he was able to bend it adequately.  The examiner did 
not see any limitation of the ability to bend the finger.  The 
diagnosis was traumatic scar, symptomatic.  The VA examiner 
commented that the veteran described a much larger injury, but the 
physician was unable to see the larger scar area and measured what 
could be seen, i.e., the 1-by-1-cm scar area.  The veteran 
reported pain on flexion, but was, as mentioned above, able to 
flex all the way, and it did not seem like it was all that painful 
to the VA doctor, although the examiner noted that he could "be 
wrong".  An unretouched color photograph, evidently of the 
veteran's right finger scar, was taken at the time and included in 
the claims file.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2003)).  In addition, VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

The Board is aware that there has been a significant amount of 
analysis pertaining to the effective date, the scope, and the 
remedial aspects of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. 
Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the VCAA, 
exemplified in the authorities cited above, the Board assumes that 
the VCAA is applicable to this appeal.  We are aware that the 
Secretary of Veterans Affairs has filed a motion with the U.S. 
Court of Appeals for Veterans Claims seeking review and 
clarification of the Pelegrini decision.  The Board further finds 
that the requirements of the VCAA have been satisfied in this 
matter.

In November 2001, the RO provided the veteran with correspondence 
clearly outlining the duty-to-assist requirements of the VCAA.  In 
addition, the appellant was advised, by virtue of a detailed 
September 1999 SOC, and SSOCs, issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must show in 
order to substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board notes, 
in addition, that a substantial body of lay and medical evidence 
was developed with respect to the veteran's claim, and that the 
SOC and SSOCs issued by the RO clarified what evidence would be 
required to establish a compensable rating.  The veteran responded 
to the RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the November 2003 SSOC 
contained the new duty-to-assist regulations codified at 38 C.F.R. 
§ 3.102 and 3.159 (2003).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced in any 
way by the notice and assistance provided by the RO.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-92 
(57 Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist the 
veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claim, under both former law 
and the VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the veteran.  
The U.S. Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of positive and 
negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected right index finger disability, and has found nothing in 
the historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  The Board attempts to determine the extent to which 
the veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily life, 
and the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2003).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The Board here notes that this is a case in which the veteran has 
expressed continuous disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims has 
addressed the distinction between a veteran's dissatisfaction with 
the initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court noted 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
as to the primary importance of the present level of disability, 
is not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for separate 
periods of time based upon the facts found - a practice known as 
assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson, and specifically found that 
38 U.S.C.A. § 5110 and its implementing regulations do not require 
that the final rating be effective the date of the claim.  Rather, 
the law must be taken at its plain meaning, and the plain meaning 
of the requirement that the effective date be determined in 
accordance with facts found is that the disability rating must 
change to reflect the severity of the disability as shown by the 
facts from time to time.

The Board is aware that the provisions of 38 C.F.R. § 4.14 
preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a veteran's service-connected 
disability may be rated separately unless it constitutes the same 
disability or the same manifestation.  The critical element is 
that none of the symptomatology for any of the disorders is 
duplicative of or overlapping with symptomatology of the other 
conditions.  See Esteban v. Brown, 6 Vet. App. 259 (1995).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's service-connected right index finger scar is 
currently evaluated as noncompensable under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  During the pendency of the veteran's 
appeal, and effective August 30, 2002, the rating criteria for 
evaluating skin disorders found in the Rating Schedule at 38 
C.F.R. 4.118 were amended.  See 67 Fed. Reg 49,590-99 (July 31, 
2002).  The modifications to the Rating Schedule changed the 
criteria for rating scars under DCs 7800-7805 (now codified at 38 
C.F.R. § 4.118, DCs 7800-7805).  

Since this change in law occurred while the appeal was pending, 
the Board must apply the version of the law that is more favorable 
to the veteran's claim.  However, the Board must apply the old law 
prior to the effective date of the new law.  See Green v. Brown, 
10 Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any legislative 
act or administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, but 
shall not be earlier than the effective date of the Act or 
administrative issue).  See also Dudnick v. Brown, 10 Vet. App. 79 
(1997) (with respect to the amended regulations in question, VA is 
required to apply the amendments to the extent that they are more 
favorable to the claimant than the earlier provisions).  

The Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.  See 
VAOPGCPREC 3-2000 (April 10, 1999)  See also Rhodan v. West, 12 
Vet. App. 55, 57 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. 
Oct. 28, 1999) (unpublished opinion) (VA may not apply revised 
schedular criteria to a claim prior to the effective date of the 
amended regulations).

In the November 2003 SSOC, the RO evaluated the veteran's service-
connected right finger scar under the new regulations.  Both the 
veteran and his accredited representative of record were provided 
with a copy of the RO's determination and given an opportunity to 
respond.

Under the old regulations, effective prior to August 30, 2002, 
superficial scars that were poorly nourished with repeated 
ulceration, tender and painful on objective demonstration, or 
caused limitation of function warranted a 10 percent disability 
evaluation.  See 38 C.F.R. § 4.118, DCs 7803, 7804, 7805 (2002), 
effective prior to August 30, 2002.

Under the current regulations, effective August 30, 2002, scars 
exceeding 6 square inches (39 cm), that are superficial and do not 
cause limited motion but are greater than 144 square inches (929 
sq. cm), are unstable or are painful, warrant a disability 
evaluation of 10 percent.  See 38 C.F.R. § 4.118, DCs 7801, 7802, 
7803, 7805.

In cases of functional impairment, evaluations are to be based 
upon the lack of usefulness, and medical examiners must furnish, 
in addition to etiological, anatomical, pathological, laboratory, 
and prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity.  38 C.F.R. § 4.10.

In the opinion of the Board, the evidence does not clearly support 
the veteran's contentions, but we believe this case is appropriate 
for the exercise of the reasonable-doubt/benefit-of-the-doubt 
doctrine as to whether a compensable evaluation is warranted for 
the veteran's service-connected residuals of a laceration scar on 
the dorsum of the right index finger.  The Board thus finds that a 
10 percent evaluation is warranted, under DC 7804 and 7805, for 
superficial scars, tender and painful upon objective 
demonstration, which cause some functional limitation.  The recent 
VA examination included medical evidence that establishes that the 
veteran has a small scar on the dorsum of the right hand.  The May 
2002 VA examiner noted a laceration scar over dorsum of the right 
index finger, and some pain on bending the finger.  That medical 
specialist also reported that the veteran had pain on flexion of 
the index finger and, while it did not seem like it was all that 
painful for the veteran to bend, the VA examiner acknowledged that 
he could be wrong.  Thus, we will hold that the evidence is in 
relative equipoise, and grant a 10 percent evaluation under 
Diagnostic Code 7805 for the laceration scar of the dorsum of the 
right index finger.

However, the objective medical evidence of record simply does not 
warrant a rating in excess of 10 percent.  There is no clinical or 
other probative evidence of record indicating that the veteran's 
service-connected right finger scar is disfiguring, poorly 
nourished, or ulcerated, or that it is productive of any 
functional limitation, and the Board finds that there is no basis 
for the assignment of a rating in excess of 10 percent for the 
right index finger scar, under DCs 7804, 7805.  

While the veteran has variously attributed an entire right hand 
disorder to the service-connected right index finger scar, the 
Board notes that the April 2002 VA examination diagnosed 
osteoarthritis of the right hand including both index and fifth 
fingers, bilaterally.  Service connection is not in effect for 
arthritis of the right hand or fingers, and there is no probative 
medical evidence to link the veteran's diagnosed osteoarthritis of 
the right hand to service or a service-connected disability.

Finally, in view of the Court's holding in Fenderson, the Board 
has considered whether the veteran is entitled to a "staged" 
rating for his service-connected disability, as the Court 
indicated can be done in this type of case.  We, of course, defer 
to the RO to assign an effective date for the 10 percent rating 
being awarded pursuant to this decision.  However, upon reviewing 
the longitudinal record in this case, we find that, at no time 
since the filing of the veteran's claim for service connection, in 
August 1998, has his service-connected right index finger scar 
been more disabling than as currently rated under this decision.


ORDER

An initial 10 percent evaluation for residuals of a laceration to 
the dorsum of the right index finger is granted.




__________________________
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



